DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/24/21. The applicant has overcome the objections, the 35 USC 112 rejections, and the rejection under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, certain claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 2-8 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/26/21.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/21 was considered by the examiner.
Specification
The disclosure is still objected to because of the following informalities: the current status of all related applications (whether abandoned or patented/patent #) referenced in the specification (e.g., see paragraph 0001) must be updated. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2008-251471 (herein called JP’471) in view of the publication 10-2009-035487 (hereinafter referred to as DE’487).

As to claims 1, 9, 23:
	JP’471 discloses that it is known in the art to make a battery pack comprising a plurality of battery cells, each battery cell having first/second opposite end portions; a case accommodating the plurality of battery cells configured/structured to contain a cooling fluid (i.e., air) and also comprising a first cover covering the first end portion and terminals/leads of the battery cells, wherein the end terminal/leads are exposed, and first/second sealing members 10 surrounding the first terminal hole to prevent the cooling fluid (air) moving from the space holding the battery cells, wherein the second sealing member is between the first terminal hole and the first sealing member in a radial direction (Abstract; see FIGURES 2-3 & 6). Note that the first/second sealing members are not required to in direct/physical contact.  

    PNG
    media_image1.png
    3
    1
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    374
    433
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    3
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    263
    469
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    271
    522
    media_image4.png
    Greyscale

As to claim 22:
	In FIGURE 6, supra, JP’471 depicts insertion holes 11 which can be taken to represent applicant’s structurally undefined/broadly claimed inlet/outlet for introducing/discharging the cooling fluid (air), while allowing direct contact with the battery cells (see FIGURES 6-7).
JP’471 discloses a battery pack according to the foregoing description. However, the preceding reference does not expressly disclose the first/second sealing members adjacent to the first end portion of the battery cell and surrounding the first terminal hole. 	


As to claim 1:
DE’487 discloses that it is known in the art to make a battery pack/assembly comprising sealing members 6, 9 placed adjacent to end portions of battery cells and surrounding terminal holes, apertures or gaps (see FIGURES 4-5 and 7-8). With respect to the intended use, note that the sealing members 6, 9 of  DE’487 are also placed in such a way that leakage from the battery cell/pack is prevented as they all block the passage of fluid. 

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    3
    3
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    317
    453
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    664
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    498
    647
    media_image9.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to place the sealing members of DE’487 adjacent to end portions of battery cells and surrounding terminal holes of JP’471 because DE’487 teaches that the specifically disclosed sealing members assists in sealing the space between battery cells, thereby preventing leakage and providing mechanical support to the battery assembly/structure. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 4631118 (herein called JP’118) in view of the publication 10-2009-035487 (hereinafter referred to as DE’487).
As to claims 1, 24:
	JP’118 discloses that it is known in the art to make a battery pack configured to power a motor vehicle (see FIGURE 1) comprising a plurality of battery cells, each battery cell having first/second opposite end portions; a case accommodating the plurality of battery cells configured/structured to contain a cooling fluid (i.e., air) and also comprising a first cover (see FIGURES 6-7) covering the first end portion and terminals/leads of the battery cells, wherein the end terminal/leads are exposed, and first/second sealing members  surrounding the first terminal hole to prevent the cooling fluid (air) moving from the space holding the battery cells, wherein the second sealing member is between the first terminal hole and the first sealing member in a radial direction (Abstract; see FIGURES 2-4, 9-13). Note that the first/second sealing members are not required to in direct/physical contact. 

    PNG
    media_image10.png
    424
    281
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    469
    311
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    468
    589
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    599
    969
    media_image13.png
    Greyscale

JP’118 discloses a battery pack according to the foregoing description. However, the preceding reference does not expressly disclose the first/second sealing members adjacent to the first end portion of the battery cell and surrounding the first terminal hole. 	
As to claim 1:
DE’487 discloses that it is known in the art to make a battery pack/assembly comprising sealing members 6, 9 placed adjacent to end portions of battery cells and surrounding terminal holes, apertures or gaps (see FIGURES 4-5 and 7-8). With respect to the intended use, note that the sealing members 6, 9 of  DE’487 are also placed in such a way that leakage from the battery cell/pack is prevented as they all block the passage of fluid. 

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    3
    3
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    317
    453
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    664
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    498
    647
    media_image9.png
    Greyscale

Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2008-251471 (herein called JP’471) in view of the publication 10-2009-035487 (hereinafter referred to as DE’487) as applied to claim 1 above, and further in view of Han 10347881.
JP’471 and DE’487 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific insulative layer on the outer surface of the battery cell. 

As to claims 15-17:
	In this respect, Han discloses that it is known in the art to make a battery module comprising battery cells arranged adjacent to each other along a first direction including a spacer between neighboring battery cells, and a multi-layer insulation sheet between the neighboring battery cells together with the spacer, the multi-layer insulation sheet including a plurality of insulation layers extending in parallel with surfaces of the battery cells (i.e., extending to the end of the battery cell) (Abstract; COL 1, lines 40-67; see FIGURES 3-4). 

    PNG
    media_image14.png
    533
    546
    media_image14.png
    Greyscale
         
    PNG
    media_image15.png
    582
    544
    media_image15.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific insulative layer on the outer surface of the battery cell of Han to cover/insulate the battery cells of JP’471 and DE’487 as taught by Han because Han teaches that the specifically disclosed insulating sheets provide insulation or insulating properties to the battery cells while providing a sufficient degree of stiffness against an internal and external pressure, thereby effectively absorbing an external pressure or an internal pressure caused by swelling, and also providing anti-penetration characteristics against a conductor pushed from the outside into the battery module, thereby physically and structurally protecting the battery pack. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: as to claims 10-14 and 18-19, refer to the office action dated 06/25/21. 
Claims 10-14 are allowed. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 19 is also allowable by virtue of its dependence from claim 18. 
Response to Arguments
Applicant’s arguments, filed 09/24/21, with respect to the rejections of independent claim 1 and its dependent claims under Section 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in light of JP’471 in view of DE’487, and JP’118 in view of DE’487.
With respect to applicant’s argument concerning the first/second sealing members adjacent to the first end portion of the battery cell and surrounding the first terminal hole, it is noted that new grounds of rejection under Section 103 fully address such limitations as the secondary reference DE’487 teaches a battery pack/assembly comprising sealing members 6, 9 placed adjacent to end portions of battery cells and surrounding terminal holes, apertures or gaps (see FIGURES 4-5 and 7-8). With respect to the intended use, note that the sealing members 6, 9 of  DE’487 are also placed in such a way that leakage from the battery cell/pack is prevented as they all block the passage of fluid. Thus, the art of record shows the sealing members in question.

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    3
    3
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    317
    453
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    664
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    498
    647
    media_image9.png
    Greyscale

In this respect, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, applicant is also kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. 
With respect to applicant’s argument concerning “the plurality of battery cells each comprising a first end portion and a second end portion that are opposite each other in a length direction of a respective battery cell of the plurality of battery cells”, it is first noted that such language does not necessarily define any particular spatial orientation and/or structural arrangement because the term “portion” can be interpreted as any area, zone, section, perimeter or segment of the battery within the plurality of battery cells independently of the location of the first end. Furthermore, since independent claim 1 fails to specify the polarity of respective first and second end portions of the battery cell, it is asserted that the term first/second portions is/are just semantic labelling as any end portion of the battery cell can be taken to represent the first end portion and/or the second end portion. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727